 

Exhibit 10.1

AMENDMENT NO. 8 TO EMPLOYMENT AGREEMENT

AMENDMENT NO. 8 (the “Amendment”) dated as of April 20, 2018 to that certain
Employment Agreement dated as of January 1, 1998, as the same may have been
amended (the “Employment Agreement”) by and between Steven Madden, Ltd., a
Delaware corporation (the “Company”) and Arvind Dharia, an individual (the
“Executive” and together with the Company, the “Parties”). Capitalized terms
used and not defined herein shall have the meanings assigned thereto in the
Employment Agreement.

WITNESSETH:

WHEREAS, the Company desires to secure the continued services of Executive upon
the terms and conditions set forth hereinafter; and

WHEREAS, the Executive desires to continue to render services to the Company
upon the terms and conditions set forth hereinafter; and

WHEREAS, the Executive and the Company desire to amend certain terms of the
Employment Agreement;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

1.Effective as of January 1, 2018, the Employment Agreement is amended as
follows:

a.Section 3 of the Employment Agreement shall be deleted in its entirety and in
lieu thereof the following paragraph shall be inserted:

“Section 3. Term of Employment. The term of Executive’s Employment, unless
sooner terminated in accordance with the provisions set forth herein, shall be
for the period commencing on January 1, 2018 and terminating on December 31,
2020 (the “Term”).

b.Section 4.1 of the Employment Agreement shall be deleted in its entirety and
in lieu thereof the following paragraph shall be inserted:

“Section 4.1. Salary. The Company shall pay to Executive an annual base salary
of $582,455.00 for the period commencing January 1, 2018 and ending December 31,
2018. The Company shall pay Executive an annual base salary of $611,577.75 for
the period commencing January 1, 2019 and ending December 31, 2019. The Company
shall pay to Executive an annual base salary of $642,156.64 for the period
commencing January 1, 2020 and ending December 31, 2020.”

c.The Executive shall receive a grant of Twelve Thousand Five Hundred (12,500)
shares of restricted stock on May 1, 2018. One third of the total grant shall
vest on December 15, 2018, the next third shall vest on December 15, 2019, and
the final third shall vest on December 15, 2020.

1

 

2.Except as hereinabove modified, the Parties shall continue to be bound by all
of the terms and provisions of the Employment Agreement, and in all other
respects, the Employment Agreement, as amended hereby, shall remain in full
force and effect in accordance with the terms thereof. A copy of this Amendment
signed electronically by .pdf shall be deemed an original.

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Amendment No. 8 as of the date first set forth above.

 

  STEVEN MADDEN, LTD.       /s/ Awadhesh Sinha   Awadhesh Sinha, Chief Operating
Officer       /s/ Arvind Dharia   Arvind Dharia

2